Citation Nr: 1527275	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-30 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial increased rating for post-traumatic stress disorder (PTSD) with depressive disorder, currently rated at 50 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

A Board hearing was held at the RO in February 2014.  A transcript has been associated with the Veteran's electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to October 20, 2011, the symptoms of PTSD with depressive disorder have resulted in occupational and social impairment with deficiencies in most areas.  

2.  For the period beginning October 20, 2011, the symptoms of PTSD with depressive disorder have resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  For the period prior to October 20, 2011, PTSD with depressive disorder meets the criteria for a rating of 70 percent, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).


2.  For the period beginning October 20, 2011, PTSD with depressive disorder does not meet the criteria for a rating in excess of 50 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records, records from VA, and records from the Social Security Administration have been obtained.  At his Board hearing, the Veteran referred to treatment from Valley Mental Health.  After the Board's July 2014 remand decision, he was provided with a release form so that VA could request these records, however, he failed to return that form to VA.  Accordingly, there are no outstanding records.  

The Veteran was afforded VA mental health examinations in January 2011, October 2011, November 2012, and October 2014 for his claim.  There is no argument or indication that these opinions are inadequate.  Rather, they provided reasoned and detailed explanations of the severity of the Veteran's PTSD.  This latter opinion was also in substantial compliance with the Board's July 2014 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The request for records from Valley Mental Health was also in compliance.  There was also substantial compliance with the Board's January 2015 remand order, as the outstanding VA treatment records were obtained.  

The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show the current severity of service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

II.  Analysis

The Veteran currently has a 50 percent disability rating for his PTSD.  The March 2011 rating decision assigned an effective date of November 17, 2010, the date he filed his claim.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

Under DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994).

Based on all lay and medical evidence of record, the Board finds that the Veteran is entitled to a rating of 70 percent, but no higher, for the period beginning November 17, 2010, and ending October 19, 2011.  At his first VA examination, in January 2011, his appearance and hygiene showed signs of neglect.  He had difficulty with mood swings, anxiety, depression, and impaired impulse control, and reported moderate memory trouble.  His impulse control problem was supported by the fact that he was incarcerated from 1974 to 1983 for assault and theft.  The examiner stated that he had become very socially isolated, had difficulty maintaining employment, and had no leisure or recreation interests.  It was noted he had difficultly establishing and maintaining relationships due to his irritability.  He reported being unemployed for 10 years aside from doing odd jobs.  He had difficulty understanding commands when agitated.  He reported living in his vehicle because he did not get along with his roommate.  A GAF score of 35 was assigned.  

However, a 100 percent rating is not warranted as there was no gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Veteran had hygiene and appearance issues, but appeared on time for his interview.  His memory problems did not include forgetting his occupation, his name, or name of family.  He had not worked for 10 years but did odd jobs for cash.  There was no history of psychiatric hospitalizations and no current psychiatric treatment; there was a history of substance abuse.  Considering the frequency and severity of the symptoms, it is not shown that the criteria for a 100 percent rating were met or nearly approximated.  While the GAF of 35 reflects serious symptoms, a total schedular rating is not warranted based on the overall symptoms.  

A rating in excess of 50 percent is not warranted for the period beginning October 20, 2011, in that PTSD with depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity due to impairment of short term and long term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships.  In the examination from that date, he reported a good relationship with his sons, and poor relationship with his daughter.  He reported spending time at the senior center and at church.  There were disturbances of motivation and mood: depressed mood, anxiety, and suspiciousness.  There was also impaired judgment and impaired abstract thinking.  He reportedly had only worked a total of three weeks since the last examination and was last employed in September 2010; he denied conflict with co-workers and supervisors.  He had completed a GED in July 2011 and was currently attending parenting and tax classes.  He was not taking psychiatric medication.  He reported participation in group and psychotherapy since June 2011 and felt good about the group therapy.  He reported legal problems in 2010-2011, including arrests for theft and driving under the influence and a period of incarceration.  The Veteran denied driving under the influence and reported that he had blacked out while driving for unknown reasons.  The examiner noted that he was independent for all basic activities of daily living.  He was assigned a GAF score of 51.  

In November 2012, the examiner found that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  He assigned a GAF score of 55.  The Veteran reported going to dinner and movies with his sons.  He stated that he was self-employed collecting scrap metal.  He reported nightmares several times per month, and anger and irritable behavior.  The examiner noted marginal hygiene and the Veteran reported that he bathes every other day.  The Veteran admitted to road rage incidents and at first denied any recent alcohol use, but later admitted to drinking up to three 24 ounce cans of beer every other day.  The examiner only noted anxiety as the Veteran's PTSD symptom.  

The Veteran's last examination was in October 2014.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran still lived with his sons and was estranged from his daughter.  He also maintained contact with his sister.  He stated that he had discontinued most friendships since being on probation, but maintains one friend with whom he works.  His symptoms were depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  He reported keeping lights on at night, but the examiner did not endorse clinically significant hypervigilance.  

The Veteran has also provided statements from friends and associates.  L.H. described the Veteran as likeable and polite and stated that the latter was actively seeking employment.  P.W. stated that the Veteran was a neighbor and close friend, and that the Veteran had the ability to press forward and remain positive.  B.S., the Veteran's insurance agent, stated that the Veteran was level headed, returns phone calls, and has been attending computer classes.  

The evidence reflects some symptoms that are contemplated by a rating of 70 percent for PTSD.  The Veteran testified that he got into an altercation with his neighbor.  He was depressed over hitting a bicyclist with his car and had indicated a desire to jump off a bridge, though the examiner indicated that the Veteran did not endorse any suicidal ideation, intent or attempt.  The Board finds that the Veteran's overall disability more nearly approximates a 50 percent disability rating.  The Veteran testified that it is his financial situation that limits his relationships, and did not focus on his PTSD as the barrier.  He also was able to maintain relationships with his sons.  There were no reports of ideation, obsessive rituals, near continuous pan or depression affecting his ability to function independently, or spatial disorientation.  The Board also notes that the Veteran underwent a PTSD assessment in April 2014.  He was assigned a GAF score of 45.  He appeared disheveled and wore stained clothes.  It was noted that he had significant anger issues and legal problems related to anger.  The Veteran's judgment was also within normal limits, his memory was intact, and the Veteran denied any ideations.  The evaluations during this period did not reflect findings of occupational and social impairment, with deficiencies in most areas or total social and occupational impairment.   His symptoms more nearly approximated a 50 percent rating.  

In summary, while the evidence reflects some symptoms that are contemplated by the higher ratings for mental disability, the Board finds that the Veteran's overall disability picture most nearly approximates a 50 percent rating for PTSD for the beginning October 20, 2011.  See 38 C.F.R. § 4.7.  

In making these determinations, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for PTSD under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In short, the Veteran has occupational and social impairment due to the symptoms discussed above.  Specifically, he has depression, anxiety, sleep disturbances, difficultly with relationships, and anger issues, which are contemplated by the rating criteria.  The Veteran has remained self-employed throughout the period on appeal, and there is no evidence of hospitalizations.  

The Board has considered the applicability of the benefit of the doubt doctrine.  That doctrine is in part responsible for the Veteran receiving a 70 percent rating for the period prior to October 20, 2011, and beginning April 15, 2014.  However, the preponderance of the evidence is against a rating in excess of 50 percent for the period beginning October 20, 2011, and ending April 14, 2014.  As such, the benefit of the doubt doctrine does not apply. 38 C.F.R. § 4.3.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the overall evidence does not reflect that the Veteran's PTSD with depressive disorder precludes employment.  The psychiatric evaluations over this period are the most competent evidence in this regard.  They reflect some occupational and social impairment, but not total; the Veteran has completed some schooling over the period and worked at least part-time.  The Veteran testified that his self-employment as a scrap metal collector has become more difficult due to scrap metal being hard to find, and increased competition.  He did not state that PTSD was the cause.  A clear preponderance of the evidence is against a finding that PTSD with depressive disorder warranted a TDIU at any time during the appeal period.


ORDER

A rating of 70 percent, but no higher, for PTSD with depressive disorder is allowed for the period prior to October 20, 2011, subject to the regulations governing the award of monetary benefits.   

A rating in excess of 50 percent is denied for PTSD with depressive disorder for the period beginning October 20, 2011.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


